Citation Nr: 0024935	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-08 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Whether the veteran has qualifying military service for 
nonservice-connected disability pension purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from December 1960 to November 
1962.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a April 1998 rating decision by the RO.  



FINDINGS OF FACT

1.  The veteran served on active duty in the U.S. Army for a 
period from December 1, 1960 to November 30, 1962.  

2.  The veteran is not shown to have had active foreign 
and/or sea service or otherwise to have served in the 
Republic of Vietnam.  



CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
for nonservice-connected pension benefits.  38 U.S.C.A. §§ 
101(2), 1501, 1502, 1521 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.2, 3.3 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Nonservice connected disability pension may only be awarded 
to a veteran of a war who has qualifying service and is 
permanently and totally disabled.  See 38 U.S.C.A. §§ 1502, 
1521 (West 1991 & Supp. 2000).  A veteran is defined as a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 1991 & Supp. 2000).  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24) (West 1991 & Supp. 2000).  
Active duty means full time duty in the Armed Forces, other 
than active duty for training.  38 U.S.C.A. § 101(22) (West 
1991 & Supp. 2000).  

A veteran meets the service requirement if he or she served 
in the "active military, naval, or air service" during the 
following time periods: (1) for 90 days or more during a 
period of war; (2) during a period of war and was discharged 
or released from such service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(a), (j) (West 1991 & Supp. 2000); 38 
C.F.R. § 3.3(a)(3) (1999).  

To make its intent clear, Congress has also provided a 
definition of "period of war."  For VA pension benefit 
purposes, the term "period of war" means the Mexican border 
period, World War I, World War II, the Korean conflict, the 
Vietnam era, the Persian Gulf War, and the period beginning 
on the date of any future declaration of war by the Congress 
and ending on the date prescribed by Presidential 
proclamation or concurrent resolution of the Congress.  See 
38 U.S.C.A. § 1501(4) (West 1991).  The Korean conflict has 
been determined to comprise the period beginning on June 27, 
1950 through January 31, 1955, inclusive.  38 C.F.R. § 3.2(e) 
(1999).  The Vietnam era has been determined to comprise the 
period from February 28, 1961, and ending on May 7, 1975, 
inclusive, in the case of a veteran who served in the 
Republic of Vietnam during that period and to extend from 
August 5, 1964 through May 7, 1975, inclusive, in all other 
cases.  8 C.F.R. § 3.2(f) (1999).  

The veteran's service records show active, honorable service 
for a period between December 1, 1960 to November 30, 1962.  
However, no foreign and/or sea service is noted on the 
veteran's DD Form 214.  As noted hereinabove, a veteran must 
have served during a wartime period as required by 38 
U.S.C.A. § 1521 (West 1991 & Supp. 2000) and 38 C.F.R. § 3.3 
(1999) in order to be eligible of nonservice-connected 
pension benefits.  

In this case, the veteran did serve during any portion of the 
designated Vietnam Era.  However, for this period to qualify 
as requisite service, the veteran would need to have actually 
served in the Republic of Vietnam.  In this case, no such 
service is established by competent evidence.  Significantly, 
the Vietnam era in this case would not begin until August 5, 
1964, after the veteran's discharge from service.  

To the extent that the law is dispositive of an issue on 
appeal, this claim lacks legal merit.  Sabonis v. Brown, 6 
Vet. App. 427, 430 (1994).  Accordingly, the Board has no 
recourse but to deny the veteran's claim of basic eligibility 
for nonservice connected pension benefits.  



ORDER

The appeal is denied, as the veteran is not shown to have had 
the requisite military service for nonservice-connected 
disability pension purposes.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

